Exhibit 10.2

EXECUTION COPY

SUBORDINATION AND INTERCREDITOR AGREEMENT

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of this 14th day of August, 2012, by and among PDL BioPharma, Inc. a
Delaware corporation (“Subordinated Obligee”), AXOGEN, INC. (f/k/a LecTec
Corporation), a Minnesota corporation, and AXOGEN CORPORATION, a Delaware
corporation (individually and collectively as the context may require,
“Borrower”), and MIDCAP FINANCIAL SBIC, LP, a Delaware limited partnership, as
administrative agent for the financial institutions or other entities from time
to time parties to the Senior Loan Agreement (as hereinafter defined) (acting in
such capacity, “Agent”), and as a Lender, or such then present holder or holders
of the Senior Loan (as hereinafter defined) as may from time to time exist (the
“Lenders,” and collectively with the Agent, the “Senior Lenders”).

RECITALS

A. Borrower and Senior Lenders have entered into a Loan and Security Agreement
dated as of September 30, 2011 (as the same has been and may further be amended,
restated, supplemented or otherwise modified from time to time, the “Senior Loan
Agreement”) pursuant to which, among other things, Senior Lenders have agreed,
subject to the terms and conditions set forth in the Senior Loan Agreement, to
make certain loans and financial accommodations to Borrower and the other Loan
Parties. All of Borrower’s obligations to Senior Lenders under the Senior Loan
Agreement and the other Senior Loan Documents (as hereinafter defined) are
secured by liens on and security interests in substantially all of the now
existing and hereafter acquired personal property of Borrower (all collateral,
real and personal, now or hereafter encumbered by the lien of any Senior Loan
Document is herein referred to collectively as the “Collateral”). Borrower and
any other Loan Party (as defined in the Senior Loan Agreement) may each be
referred to herein as a “Loan Party” and collectively as “Loan Parties”. All
other capitalized terms used but not defined herein shall have the meanings set
forth in the Senior Loan Agreement.

B. Subordinated Obligee is non-affiliated with Borrower, and Borrower and
Subordinated Obligee have entered into that certain Interim Revenue Interests
Purchase Agreement, dated as of August 14, 2012 (the “IRA”), pursuant to which
Borrower has agreed to sell, and Subordinated Obligee has agreed to purchase a
certain percentage of revenues referred to as Assigned Interests (as defined in
the IRA on the date hereof; and as used herein, the “Assigned Interests”) as set
forth therein, and Borrower is obligated to pay to the Subordinated Obligee the
Assigned Interests pursuant to the terms and conditions thereof.

C. As an inducement to and as one of the conditions precedent to the agreement
of Agent and Senior Lenders to consent to the consummation of the transactions
contemplated by the Subordinated IRA Documents (as hereinafter defined), Agent
and Senior Lenders have required the execution and delivery of this Agreement by
Subordinated Obligee and Borrower in order to set forth the relative rights and
priorities of Senior Lenders and Subordinated Obligee under the Senior Loan
Documents and the Subordinated IRA Documents (as hereinafter defined).

AGREEMENT

NOW, THEREFORE, in order to induce Senior Lenders to consent to the consummation
of the transactions contemplated by the Subordinated IRA Documents, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto hereby covenant and agree as
follows:



--------------------------------------------------------------------------------

1. Definitions. In addition to the terms defined elsewhere in this Agreement or
in the recitals hereto, the following terms shall have the following meanings in
this Agreement:

“Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code,
as amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

“Distribution” means, with respect to any indebtedness or obligation, (a) any
payment or distribution by any Person of cash, securities or other property, by
set-off or otherwise, on account of such indebtedness or obligation, including,
without limitation, at maturity of such indebtedness or obligation, (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person, or (c) the granting of any lien or security interest to or for the
benefit of the holders of such indebtedness or obligation in or upon any
property of any Person. Without limiting the foregoing and for the avoidance of
doubt “Distribution” shall include any and all payments under the Subordinated
IRA Documents.

“Enforcement Action” shall mean (a) to take from or for the account of any Loan
Party or any guarantor of the Subordinated Obligations, by set-off or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by any Loan Party or any such guarantor with respect to the Subordinated
Obligations (provided, that, in no event shall the acceptance of any Permitted
Subordinated Obligation Payments made in accordance with and expressly permitted
by this Agreement in and of itself constitute an Enforcement Action); (b) to sue
for payment of, or to initiate or participate with others in any suit, action or
proceeding against any Loan Party or any such guarantor to (i) enforce payment
of or to collect the whole or any part of the Subordinated Obligations (which
shall include, for the avoidance of doubt, any demand or collection of payment
at maturity), or (ii) commence judicial enforcement of any of the rights and
remedies under the Subordinated IRA Documents or applicable law with respect to
the Subordinated Obligations; (c) to accelerate the Subordinated Obligations;
(d) to exercise any put option or to cause any Loan Party or any such guarantor
to honor any redemption, repurchase or mandatory prepayment obligation under any
Subordinated IRA Document; (e) to notify account debtors or directly collect
accounts receivable or other payment rights (including the payment of the
Assigned Interests) of any Loan Party or any such guarantor; or (f) take any
action under the provisions of any state or federal law, including, without
limitation, the Uniform Commercial Code, or under any contract or agreement, to
enforce, foreclose upon, take possession of or sell any property or assets of
any Loan Party or any such guarantor including the Collateral.

“Paid in Full” or “Payment in Full” shall mean, with respect to the Senior
Loans, the full and indefeasible payment in cash and satisfaction in full of all
of the obligations under the Senior Loan Documents (other than inchoate
indemnity obligations for which a claim has not yet been made in writing and any
other obligations which, by their terms, are to survive the termination of the
Senior Loan Documents), and the termination of all obligations of Agent and
Senior Lenders under the Senior Loan Documents (including, without limitation,
any commitment to lend), and the termination of the Senior Loan Documents.

“Permitted Subordinated Obligation Payments” means (a) regularly scheduled
payments of the Assigned Interests due and payable on a non-accelerated basis
and without giving effect to any default interest or penalties (including
Delinquent Assigned Interests Payments (as defined in the IRA)) in accordance
with the terms of Subordinated IRA Documents as in effect as of the date hereof
and (b) payments of Subordinated IRA Costs and Expenses.

 

-2-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Senior Covenant Default” shall mean any “Event of Default” under the Senior
Loans Documents (other than a Senior Payment Default), or any condition or event
that, after notice or lapse of time or both, would constitute such an Event of
Default (other than a Senior Payment Default) if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.

“Senior Default” shall mean any Senior Covenant Default or any Senior Payment
Default.

“Senior Default Notice” shall mean a written notice from Agent to Subordinated
Obligee pursuant to which Subordinated Obligee is notified of the occurrence of
a Senior Default, which notice incorporates a reasonably detailed description of
such Senior Default.

“Senior Loan(s)” shall mean all obligations, liabilities and indebtedness of
every nature of any Loan Party from time to time owed to Senior Lenders under
the Senior Loan Documents or otherwise, whether now existing or hereafter
created, including, without limitation, the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding under the Bankruptcy Code, together
with (a) any amendments, modifications, renewals or extensions thereof, and
(b) any interest accruing thereon after the commencement of a Proceeding,
without regard to whether or not such interest is an allowed claim; provided,
however, that in no event shall the aggregate principal amount of the Senior
Loans exceed $6,000,000 (exclusive of any protective advances or costs and
expenses that are capitalized to the principal balance of the Senior Loans)
minus the amount of any principal repayments under the Senior Loan Documents.

“Senior Loan Documents” shall mean the promissory note or other instruments
evidencing the Senior Loan or the obligation to pay the Senior Loan, any
guaranty with respect to the Senior Loan, any security agreement or other
collateral document securing the Senior Loan (including, without limitation, the
Senior Loan Agreement) and all other documents, agreements and instruments now
existing or hereafter entered into evidencing or pertaining to all or any
portion of the Senior Loan.

“Senior Payment Default” shall mean any “Event of Default” under the Senior
Loans Documents resulting from the failure of the Company to pay, on a timely
basis, any principal, interest, fees or other obligations under the Senior Loan
Documents including, without limitation, any default in payment of the Senior
Loans after acceleration thereof, or any condition or event that, after notice
or lapse of time or both, would constitute such an Event of Default if that
condition or event were not cured or removed within any applicable grace or cure
period set forth therein.

“Subordinated IRA Costs and Expenses” shall mean reasonable out-of-pocket costs
and expenses payable by the Borrower to Subordinated Obligee pursuant to the
terms of the Subordinated IRA Documents as in effect on the date of this
Agreement in an aggregate amount not to exceed $50,000.

 

-3-



--------------------------------------------------------------------------------

“Subordinated IRA Documents” shall mean any agreement, promissory note or other
instrument evidencing the Subordinated Obligation or the obligation to pay the
Subordinated Obligation, any guaranty with respect to the Subordinated
Obligation and all other documents, agreements and instruments now existing or
hereafter entered into evidencing or pertaining to all or any portion of the
Subordinated Obligations, including, without limitation, the IRA.

“Subordinated Obligation(s)” shall mean the obligation to pay the Assigned
Interests and any and all other obligations, liabilities and indebtedness of
every nature of any Loan Party from time to time owed to Subordinated Obligee,
whether now existing or hereafter created, including, without limitation, the
principal amount of all debts, claims (including, without limitation,
indemnification rights arising in Subordinated Obligee’s capacity as a
shareholder, officer, director, member and/or partner of any Loan Party and any
right of Subordinated Obligee to a return of any capital contributed to any Loan
Party) and indebtedness, payment obligations, accrued and unpaid interest and
all fees, costs and expenses, whether primary, secondary, direct, contingent,
fixed or otherwise, heretofore, now and from time to time hereafter owing, due
or payable, whether before or after the filing of a Proceeding under the
Bankruptcy Code together with any amendments, modifications, renewals or
extensions thereof.

“Subordinated Payment Default” shall mean a default in the payment of the
Assigned Interests under the Subordinated IRA Documents.

“Subordinated Payment Default Notice” shall mean a written notice from
Subordinated Obligee to Agent pursuant to which Agent is notified of the
occurrence of a Subordinated Payment Default, which notice incorporates a
reasonably detailed description of such Subordinated Payment Default.

2. Subordination.

2.1. Subordination of Subordinated Obligations to Senior Loans. Each Loan Party
covenants and agrees, and Subordinated Obligee likewise covenants and agrees,
notwithstanding anything to the contrary contained in any of the Subordinated
IRA Documents, that the payment of any and all of the Subordinated Obligations
shall be subordinate and subject in right and time of payment, to the extent and
in the manner hereinafter set forth, to the Payment in Full of all Senior Loans.
Each holder of the Senior Loans, whether now outstanding or hereafter created,
incurred, assumed or guaranteed, shall be deemed to have acquired the Senior
Loans in reliance upon the provisions contained in this Agreement. Except as
otherwise permitted under subsection 2.2 below, until the Senior Loans have been
Paid in Full, Borrower shall not make and Subordinated Obligee shall not accept
any Distribution, whether in cash, securities or other property, on account of
any Subordinated Obligation.

2.2. Permitted Subordinated Obligation Payments Restrictions.

(a) Notwithstanding the provisions of subsection 2.1 hereinabove and subject to
subsection 2.9, the Borrower shall be permitted to make, and the Subordinated
Obligee shall be permitted to accept, Permitted Subordinated Obligation
Payments; provided, that no such Permitted Subordinated Obligation Payment shall
be made if, at the time of such payment:

(i) a Senior Payment Default exists and such Senior Payment Default shall not
have been cured or waived; or

 

-4-



--------------------------------------------------------------------------------

                     (ii) (A) the Borrower and Subordinated Obligee shall have
received a Senior Default Notice from Agent stating that a Senior Covenant
Default exists or would be created by the making of such payment under the
Senior Loan Documents, (B) each such Senior Covenant Default shall not have been
cured or waived and (C) 180 days shall not have elapsed since the date such
Senior Default Notice was received by either the Borrower or the Subordinated
Obligee, which 180 day period shall be tolled (x) in the event the Senior
Lenders have commenced an Enforcement Action for so loan as the Senior Lenders
are actively pursuing such Enforcement Action in good faith and (y) in the event
of the occurrence of a Proceeding.

(b) The Company may resume Permitted Subordinated Obligation Payments (and may
make any Permitted Subordinated Obligation Payments missed due to the
application of paragraph (a) of this subsection 2.2) in respect of the
Subordinated Obligations or any judgment with respect thereto:

(i) in the case of a Senior Payment Default referred to in clause (i) of
paragraph (a) this subsection 2.2, upon a cure or waiver thereof; or

(ii) in the case of a Senior Covenant Default referred to in clause (ii) of
paragraph (a) of this subsection 2.2, upon the earliest to occur of (A) the cure
or waiver of all such Senior Covenant Defaults, (B) the expiration of such
period of 180 days (which 180 day period shall be tolled (x) in the event the
Senior Lenders have commenced an Enforcement Action for so loan as the Senior
Lenders are actively pursuing such Enforcement Action in good faith and (y) in
the event of the occurrence of a Proceeding) or (C) Payment in Full of all
Senior Loans.

(c) No Senior Default shall be deemed to have been waived for purposes of this
subsection 2.2 unless and until the Borrower shall have received a written
waiver from Agent or the “Required Lenders” under the Senior Loan Agreement (or,
to the extent such Required Lenders cannot waive such Senior Default in
accordance with the Senior Loan Agreement, all “Lenders” under the Senior Loan
Agreement).

2.3. Subordinated Obligation Standstill. Until the Senior Loans are Paid in
Full, Subordinated Obligee shall not, without the prior written consent of
Agent, take any Enforcement Action with respect to the Subordinated Obligations;
provided, that, Subordinated Obligee may take Enforcement Action upon the
passage of 180 days (which 180 day period shall be tolled (a) in the event the
Senior Lenders have commenced an Enforcement Action for so loan as the Senior
Lenders are actively pursuing such Enforcement Action in good faith and (b) in
the event of the occurrence of a Proceeding) from the delivery of a Subordinated
Payment Default Notice to Agent if any Subordinated Payment Default described
therein shall not have been cured or waived within such period, but in any event
no earlier than ten (10) days after Agent’s receipt of separate written notice
of such Subordinated Creditor’s intention to take any such Enforcement Action.
Notwithstanding the foregoing, subject to Section 2.9, the Subordinated Creditor
may file proofs of claims with respect to the Subordinated Obligations against
the Borrower in any Proceeding involving Borrower, and so long as in each case
any such action is not adverse to the Senior Lenders in any respect, may vote
its claims in respect of the Subordination Obligations and otherwise act in any
Proceeding as a holder of the Subordinated Obligations (including the right to
accept or reject any plan of reorganization).

2.4. Incorrect Payments. If any Distribution on account of the Subordinated
Obligation not permitted to be made by Borrower or any Loan Party or accepted by
Subordinated Obligee under this Agreement is made and received by Subordinated
Obligee, such Distribution shall not be

 

-5-



--------------------------------------------------------------------------------

commingled with any of the assets of Subordinated Obligee, shall be held in
trust by Subordinated Obligee for the benefit of Senior Lenders and shall be
promptly paid over to Agent for the benefit of Senior Lenders for application in
accordance with the Senior Loan Documents to the payment of the Senior Loans
then remaining unpaid, until all of the Senior Loans are Paid in Full.

2.5. Subordination of Liens and Security Interests; Agreement Not to Contest;
Agreement to Release any Liens. Subordinated Obligee hereby acknowledges,
agrees, represents and warrants that none of the Subordinated Obligations nor
any portion thereof is as of the date hereof, or at any time in the future until
Payment in Full of the Senior Loans shall be, secured by any lien or security
interest in any of the Collateral, the equity interests in any Loan Party or any
other asset of a Loan Party, or guaranteed by any Loan Party. Without limiting
the foregoing, until the Senior Loans have been Paid in Full, all liens and
security interests of Subordinated Obligee in the Collateral, if any, shall be
and hereby are subordinated for all purposes and in all respects to the liens
and security interests of Senior Lenders in the Collateral, regardless of the
time, manner or order of perfection of any such liens and security interests and
regardless of any failure, whether intervening or continuing, of Senior Lenders’
liens and security interests to be perfected; provided, however, that each of
the parties hereto acknowledges and agrees that the existence of any lien or
security interest of Subordinated Obligee in any of the Collateral prior to the
Payment in Full of the Senior Loans would constitute an automatic and immediate
Event of Default under the Senior Loan Agreement and a breach of this Agreement.
Subordinated Obligee agrees that it will not at any time contest the validity,
perfection, priority or enforceability of the Senior Loans, the Senior Loan
Documents, or the liens and security interests of Senior Lenders in the
Collateral securing the Senior Loans. In the event that any lien or security
interest in any of the Collateral arises in favor of Subordinated Obligee,
immediately upon Agent’s request, Subordinated Obligee shall (or shall cause its
agent to) promptly execute and deliver to Agent such termination statements and
releases as Agent shall reasonably request to effect the release of the liens
and security interests of Subordinated Obligee in any such Collateral. In
furtherance of the foregoing, Subordinated Obligee hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of
Subordinated Obligee and in the name of Subordinated Obligee or otherwise, to
execute and deliver any document or instrument which Subordinated Obligee may be
required to deliver pursuant to this subsection 2.5.

2.6. Application of Proceeds from Sale or other Disposition of the Collateral;
Agreement to Release Liens.

(a) In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, the proceeds
resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Loan Documents or as otherwise consented
to by Agent until the Senior Loans are Paid in Full.

(b) Without affecting the rights of Agent or Senior Lenders under this
Agreement, Subordinated Obligee agrees and consents that any Collateral securing
the Subordinated Obligations, in whole or in part, may be exchanged, sold or
surrendered by Agent for other Collateral as it may deem advisable, and that any
balance or balances of funds with Agent at any time outstanding to the credit of
Borrower may, from time to time, in whole or in part, be surrendered or released
by Agent as it may deem advisable, subject, however, to the terms of the Senior
Loan Documents. In the event that Agent has determined to enforce its rights
against any Collateral, then promptly upon Agent’s request, Subordinated Obligee
shall promptly execute and deliver to Agent such termination statements and
releases as Agent shall reasonably request to effect the release of the liens
and security interests of Subordinated Obligee in any such Collateral. In
furtherance of the foregoing, Subordinated Obligee hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of
Subordinated Obligee and in the name of Subordinated Obligee or otherwise, to
execute and deliver any document or instrument which Subordinated Obligee may be
required to deliver pursuant to this subsection 2.6.

 

-6-



--------------------------------------------------------------------------------

2.7. Sale, Transfer or other Disposition of Subordinated Obligation.
Subordinated Obligee shall not sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Obligation or any Subordinated
IRA Document without the prior written consent of Agent, which consent may be
withheld in its sole and absolute discretion.

2.8. Legends. Until the termination of this Agreement in accordance with
Section 8 hereof, Subordinated Obligee will cause to be clearly, conspicuously
and prominently inserted on the face of each Subordinated IRA Document, the
following legend:

“This instrument or other agreement and the indebtedness, rights and obligations
evidenced hereby and any liens or other security interests securing such rights
and obligations are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (as amended, restated,
supplemented or modified from time to time, the “Subordination Agreement”),
dated as of August 14, 2012 by and among the Subordinated Obligee identified
therein and MidCap Financial SBIC, LP, in its capacity as agent for certain
lenders (together with its successors and assigns, “Agent”), to certain
indebtedness, rights and obligations of AxoGen, Inc. and AxoGen Corporation, to
Agent and Lenders (as defined therein) and all liens and security interests of
Agent securing the same all as described in the Subordination Agreement, and
each holder and transferee of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination
Agreement.”

2.9. Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving Borrower:

(a) Any Distribution, whether in cash, securities or other property which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Obligation shall be paid or delivered directly to Agent (to be held
and/or applied by Senior Lenders in accordance with the terms of the Senior Loan
Documents) until the Senior Loans are Paid in Full. Subordinated Obligee
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority, to pay or otherwise deliver all such Distributions to Agent.
Subordinated Obligee also irrevocably authorizes and empowers Agent, in the name
of Subordinated Obligee, to demand, sue for, collect and receive any and all
such Distributions.

(b) Subordinated Obligee agrees that Agent may consent to the use of cash
collateral or provide financing to any Loan Party on such terms and conditions
and in such amounts as Agent, in its sole discretion, may decide and, in
connection therewith, any Loan Party may grant to Agent for the benefit of
Senior Lenders liens and security interests upon all of the property of any Loan
Party, which liens and security interests (i) shall secure payment of the Senior
Loans (whether such Senior Loans arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during the Proceeding, and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of Subordinated Obligee on the
property of any Loan Party. Subordinated Obligee agrees that it will not object
to or oppose a sale or other disposition of any property securing all of any
part of the Senior Loans free and clear of security interests, liens or other
claims of Subordinated Obligee under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code if Agent has consented to such sale or
disposition. Subordinated Obligee agrees not to assert any right it may have to
“adequate protection” of Subordinated Obligee’s interest in any Collateral

 

-7-



--------------------------------------------------------------------------------

in any Proceeding and agrees that it will not seek to have the automatic stay
lifted with respect to any Collateral without the prior written consent of
Agent. Subordinated Obligee waives any claim it may now or hereafter have
arising out of Agent’s election, in any Proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, and/or any borrowing or grant of a security interest under Section 364 of
the Bankruptcy Code by Borrower, as debtor in possession. Subordinated Obligee
further agrees that it will not seek to participate or participate on any
creditor’s committee without Agent’s prior written consent.

(c) Notwithstanding anything contained herein to the contrary, Subordinated
Obligee may file proofs of claim with respect to the Subordinated Obligations
against the Borrower in any Proceeding involving the Borrower. Subordinated
Obligee agrees to execute, verify, deliver and file any proofs of claim in
respect of the Subordinated Obligations requested by Agent in connection with
any such Proceeding and hereby irrevocably authorizes, empowers and appoints
Agent its agent and attorney-in-fact to (i) execute, verify, deliver and file
such proofs of claim upon the failure of Subordinated Obligee promptly to do so
prior to thirty (30) days before the expiration of the time to file any such
proof of claim, and (ii) vote such claim in any such Proceeding upon the failure
of Subordinated Obligee to do so prior to fifteen (15) days before the
expiration of the time to vote any such claim; provided, however, that Agent
shall have no obligation to execute, verify, deliver, file and/or vote any such
proof of claim. In the event that Agent votes any claim in accordance with the
authority granted hereby, Subordinated Obligee shall not be entitled to change
or withdraw such vote. Subordinated Obligee hereby assigns to Agent or its
nominee (and will, upon request of Agent, reconfirm in writing the assignment to
Agent or its nominee of) all rights of Subordinated Obligee under such claims.

(d) The Senior Loans shall continue to be treated as the Senior Loans and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lenders and Subordinated Obligee even if all or part of the
Senior Loans or the security interests securing the Senior Loans are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Loans is rescinded or must otherwise be returned by
any holder of the Senior Loans or any representative of such holder.

2.10 Characterization of Subordinated Obligations; Assigned Interests.
Subordinated Obligee and Borrower each acknowledges and agrees that,
notwithstanding anything in the Subordinated IRA Documents to the contrary,
(a) the Subordinated Obligations shall constitute indebtedness of the Borrower
and the Assigned Interests shall not be deemed assigned or otherwise transferred
to the Subordinated Obligee, and shall remain assets of the Borrower and
Collateral (as defined in the Senior Loan Agreement) of the Senior Lenders
securing payment of the Senior Loans, until such time as such Assigned Interests
are paid to Subordinated Obligee as Permitted Subordinated Obligation Payments
in accordance with the terms of this Agreement or the Senior Loans are Paid in
Full, (b) Agent and Senior Lenders shall be entitled to take all such actions or
exercise such remedies with respect to the Assigned Interests as they are
permitted to take with respect to any other Collateral (as defined in the Senior
Loan Agreement) under the Senior Loan Documents and (d) neither Subordinated
Obligee, nor the Borrower shall challenge the nature of the Assigned Interests
and Subordinated Obligations as indebtedness of the Borrower in any Proceeding
of the Borrower or otherwise.

3. Modifications.

3.1. Modifications to Senior Loan Documents. Senior Lenders may at any time and
from time to time without the consent of or notice to Subordinated Obligee,
without incurring liability to Subordinated Obligee and without impairing or
releasing the obligations of Subordinated Obligee under

 

-8-



--------------------------------------------------------------------------------

this Agreement, change the manner or place of payment or extend the time of
payment of or renew or alter any of the terms of the Senior Loans, or amend in
any manner any agreement, note, guaranty or other instrument evidencing or
securing or otherwise relating to the Senior Loans; provided, that, without the
written consent of the Subordinated Creditor, Senior Lenders shall not agree to
amend or modify the Senior Loan Documents to (i) increase the principal amount
of the Senior Loans (except as permitted by the definition of Senior Loans
herein), (ii) extend the final maturity of the Senior Loans (as set forth in the
Senior Loan Agreement in effect on the date hereof) by more than one year past
such maturity date or (iii) add any express prohibitions on the payment of the
Subordinated Obligations that are more restrictive than those set forth in this
Agreement.

3.2. Modifications to Subordinated IRA Documents. Until the Senior Loans have
been Paid in Full, and notwithstanding anything to the contrary contained in the
Subordinated IRA Documents, Subordinated Obligee shall not, without the prior
written consent of Agent, agree to any amendment, modification or supplement to
the Subordinated IRA Documents. Nothing herein, including the provisions of this
Agreement pertaining to subordination of liens on the Collateral, shall be
construed to imply Agent’s or Senior Lenders’ consent to any Subordinated IRA
Document which grants a lien upon any of the Collateral or the making of any
other loans or other advances by the Subordinated Obligee (other than the
Subordinated Obligations made pursuant to the IRA as of the date of this
Agreement).

4. Waiver of Certain Rights by Subordinated Obligee.

4.1. Marshaling. Subordinated Obligee hereby waives any rights it may have under
applicable law to assert the doctrine of marshaling or to otherwise require
Agent or Senior Lenders to marshal any property of any Loan Party or any
guarantor of the Senior Loans for the benefit of Subordinated Obligee.

4.2. Rights Relating to Agent’s Actions with respect to the Collateral.
Subordinated Obligee hereby waives, to the extent permitted by applicable law,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Agent from taking, or refraining from taking,
any action with respect to all or any part of the Collateral. Without limitation
of the foregoing, Subordinated Obligee hereby agrees (a) that it has no right to
direct or object to the manner in which Agent enforces its rights and remedies
with respect to, or applies the proceeds of, the Collateral resulting from the
exercise by Agent of rights and remedies under the Senior Loan Documents to the
Senior Loans, and (b) that Agent has not assumed any obligation to act as the
agent for Subordinated Obligee with respect to the Collateral.

4.3. Rights Relating to Disclosures. Subordinated Obligee hereby agrees that
Senior Lenders has not assumed any obligation or duty to disclose information
regarding any Loan Party or the Senior Loans to Subordinated Obligee, and Senior
Lenders shall have no special or fiduciary relationship to Subordinated Obligee.
Subordinated Obligee hereby fully waives and releases Senior Lenders from any
affirmative disclosures which may be required of Senior Lenders under applicable
law.

5. Construction. The terms of this Agreement were negotiated among business
persons sophisticated in the area of business finance, and accordingly, in
construing the terms of this Agreement, no rule or law which would require that
this instrument be construed against the party who drafted this instrument shall
be given any force or effect.

6. Modification of this Agreement. Any modification or waiver of any provision
of this Agreement, or any consent to any departure by any party from the terms
hereof, shall not be effective in

 

-9-



--------------------------------------------------------------------------------

any event unless the same is in writing and signed by Agent and Subordinated
Obligee to be bound thereby, and then such modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose given.
Any notice to or demand on any party hereto in any event not specifically
required hereunder shall not entitle the party receiving such notice or demand
to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder. For the avoidance of
doubt, Borrower’s signature shall not be required to amend or otherwise modify
this Agreement.

7. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

8. Continuing Agreement. This is a continuing agreement and will remain in full
force and effect until all of the obligations under the Senior Loan Documents
have been Paid in Full. This Agreement will continue to be effective or will be
reinstated retroactively as if it had never been terminated, as the case may be,
if at any time payment of all or any part of the Senior Loan Documents or the
obligations thereunder is rescinded or must otherwise be returned by Agent
and/or Senior Lenders upon insolvency, bankruptcy, or reorganization of any Loan
Party or otherwise, all as though such payment had not been made. Upon the
foregoing, any and all Distributions that may have been made to Subordinated
Obligee which would have otherwise been prohibited shall be paid to Agent for
the benefit of the Senior Lenders in accordance with Section 2.4.

9. Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and personally delivered, mailed by registered or
certified mail (return .receipt requested and postage prepaid), sent by
facsimile (with a confirming copy sent by regular mail), or sent by prepaid
overnight courier service, and addressed to the relevant party at its address
set forth below, or at such other address as such party may, by written notice,
designate as its address for purposes of notice under this Agreement:

If to Senior Lenders, to Agent at:

MidCap Financial SBIC, LP

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: Portfolio Management- Life Sciences

Fax: (301) 941-1450

with a copy to:

Midcap Financial, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: General Counsel

Fax: (301) 941-1450

 

-10-



--------------------------------------------------------------------------------

If to Borrower or any other Loan Party, at:

AxoGen, Inc.

AxoGen Corporation

13859 Progress Blvd.

Alachua, FL 32615

Attention: Karen Zaderej

Fax: (386) 462-6803

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attention: Fahd M.T. Riaz, Esq.

Fax: (215) 963-5001

If to Subordinated Obligee:

PDL BioPharma, Inc.

932 Southwood Blvd.

Incline Village, NV 89451

Attention: General Counsel

Fax: (775) 832-8501

with a copy to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197

Attention: Dhiya El-Saden

Fax: (213) 229-7520

If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, facsimile or prepaid courier, notice shall be
deemed to be given when delivered.

10. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Senior Lenders,
Subordinated Obligee and the Loan Parties; provided, however, that neither
Subordinated Obligee nor any Loan Party may assign this Agreement or the
Subordinated IRA Documents in whole or in part without the prior written consent
of Agent. Senior Lenders may, from time to time, without notice to Subordinated
Obligee, assign or transfer any or all of the Senior Loans or any interest
therein to any Person and, notwithstanding any such assignment or transfer, or
any subsequent assignment or transfer, the Senior Loans shall, subject to the
terms hereof, be and remain the Senior Loans for purposes of this Agreement, and
every permitted assignee or transferee of any of the Senior Loans or of any
interest therein shall, to the extent of the interest of such permitted assignee
or transferee in the Senior Loans, be entitled to rely upon the subordination
provided under this Agreement and shall be entitled to enforce the terms and
provisions hereof to the same extent as if such assignee or transferee were
initially a party hereto.

11. No Waiver or Novation. No waiver shall be deemed to have been made by any
party to this Agreement of any of its rights under this Agreement unless the
same shall be in writing and duly signed by its duly authorized officers, and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of any party to this
Agreement in any other respect at any time. No executory agreement shall be
effective to change, modify or to discharge, in whole or in part, this
Agreement, unless such executory agreement is in writing and duly signed by the
duly authorized officers of each party to this Agreement.

 

-11-



--------------------------------------------------------------------------------

12. CONSENT TO JURISDICTION. SUBORDINATED OBLIGEE AND EACH OF THE LOAN PARTIES
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE STATE OF MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO SENIOR LENDERS’
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. SUBORDINATED OBLIGEE AND EACH OF
THE LOAN PARTIES EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. SUBORDINATED
OBLIGEE AND EACH OF THE LOAN PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUBORDINATED OBLIGEE AND EACH OF THE LOAN PARTIES AT THEIR RESPECTIVE ADDRESSES
SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED. IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER
DISPUTE RESOLUTION PROCEEDING RELATING TO THIS AGREEMENT, ALL DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS OF SUBORDINATED OBLIGEE, EACH LOAN PARTY OR ANY
OF THEIR RESPECTIVE AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING
AGENTS OF SUBORDINATED OBLIGEE OR EACH LOAN PARTY, AS APPLICABLE, FOR PURPOSES
OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY
NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE).
SUBORDINATED OBLIGEE AND EACH OF THE LOAN PARTIES AGREES THAT SENIOR LENDERS’
COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE
INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF
ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.
SUBORDINATED OBLIGEE AND EACH OF THE LOAN PARTIES IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY SENIOR LENDERS, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER ITS CONTROL AND RELATING TO THE DISPUTE.

13. WAIVER OF JURY TRIAL. SUBORDINATED OBLIGEE, EACH OF THE LOAN PARTIES AND
SENIOR LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
SUBORDINATED IRA DOCUMENTS OR ANY OF THE SENIOR LOAN DOCUMENTS. SUBORDINATED
OBLIGEE, EACH OF THE LOAN PARTIES AND SENIOR LENDERS ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. SUBORDINATED OBLIGEE, EACH OF THE LOAN PARTIES AND SENIOR
LENDERS WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

 

-12-



--------------------------------------------------------------------------------

14. Miscellaneous.

14.1. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated IRA Documents, the provisions of this Agreement shall control and
govern.

14.2. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

14.3. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, but in making proof hereof, it shall
only be necessary to produce one such counterpart containing signatures pages
signed by each party.

14.4. Severability. In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

14.5. Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Maryland,
without regard to conflicts of law principles.

14.6. Relative Rights. This Agreement shall define the relative rights of Senior
Lenders and Subordinated Obligee. Nothing in this Agreement shall (a) impair, as
between the Loan Parties and Senior Lenders, the obligation of the Loan Parties
with respect to the payment of the Senior Loans and the Subordinated Obligations
in accordance with their respective terms, or (b) affect the relative rights of
Senior Lenders or Subordinated Obligee with respect to any other creditors of
the Loan Parties

14.7 Subrogation. Until Payment in Full of all Senior Loans, Subordinated
Obligee shall not be subrogated to the rights of Agent and Senior Lenders to
receive Distributions with respect to the Senior Loans. Upon and subject to
Payment in Full of all Senior Loans, Subordinated Obligee shall be subrogated to
the rights of Agent and Senior Lenders to receive Distributions with respect to
the Senior Loans until the Subordinated Obligations are paid in full.
Subordinated Obligee agrees that in the event that all or any part of a payment
made with respect to the Senior Loans is recovered from the holders of the
Senior Loans in a Proceeding or otherwise, any Distribution received by
Subordinated Obligee with respect to the Subordinated Obligations at any time
after the date on which Subordinated Obligee is notified by Agent that such
payment has been recovered, whether pursuant to the right of subrogation
provided for in this Agreement or otherwise, shall be deemed to have been
received by Subordinated Obligee in trust as property of Agent and the Senior
Loans and Subordinated Obligee shall promptly upon receipt of such notice by
Subordinated Obligee deliver the same to the Agent for the benefit of the Senior
Lenders for application to the Senior Loans until the Senior Loans is Paid in
Full. A Distribution made pursuant to this Agreement to Agent or Senior Lenders
which otherwise would have been made to Subordinated Obligee is not, as between
the Borrower and Subordinated Obligee, a payment by the Borrower to or on
account of the Senior Loans. Notwithstanding anything to the contrary in any
Senior Loan Document or any Subordinated IRA Document, this Section 14.7 shall
survive the termination of any Senior Loan Document and the Payment in Full of
the Senior Loans.

 

-13-



--------------------------------------------------------------------------------

14.8. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.

 

AGENT AND SENIOR LENDERS;

MIDCAP FINANCIAL SBIC, LP,

as Agent for Senior Lenders and as a Senior Lender

By: Midcap Financial SBIC GP, LLC By:    /s/ Luis Viera Name:   Luis Viera
Title:   Managing Director

 

SILICON VALLEY BANK,

as a Senior Lender

By:      Name:   Title:  

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.

 

AGENT AND SENIOR LENDERS:

MIDCAP FINANCIAL SBIC, LP,

as Agent for Senior Lenders and as a Senior Lender

By: MidCap Financial SBIC GP, LLC By:      Name:     Title:    

 

SILICON VALLEY BANK,

as a Senior Lender

By:    /s/ Scott McCarty Name:   Scott McCarty Title:   Vice President

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SUBORDINATED OBLIGEE: PDL BIOPHARMA, INC. By:    /s/ John P. McLaughlin Name:  
John P. McLaughlin Title:   President and Chief Executive Officer

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

BORROWER: AXOGEN, INC. (f/k/a LecTec Corporation) By:    /s/ Karen Zaderej Name:
  Karen Zaderej Title:   CEO

 

AXOGEN CORPORATION By:    /s/ Karen Zaderej Name:   Karen Zaderej Title:   CEO

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

SIGNATURE PAGE